     Case 2:16-cv-06169-CAS Document 36 Filed 07/24/19 Page 1 of 6 Page ID #:131



1    NICOLA T. HANNA
     United States Attorney
2    PATRICK R. FITZGERALD
     Assistant United States Attorney
3    Chief, National Security Division
     WILLIAM M. ROLLINS
4    Assistant United States Attorney
     Terrorism and Export Crimes Section
5         1500 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-7407
7         Facsimile: (213) 894-2927
          E-mail: william.rollins@usdoj.gov
8
     Attorneys for Respondent
9    UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   YONGDA HARRIS,                          No. CV 16-6169-CAS

13             Petitioner,                   GOVERNMENT’S RESPONSE TO
                                             PETITIONER’S OBJECTION TO IN
14                    v.                     CAMERA PROCEEDING AND MOTION
                                             REGARDING “EXHIBIT 1”
15   UNITED STATES OF AMERICA,

16             Respondent.

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:16-cv-06169-CAS Document 36 Filed 07/24/19 Page 2 of 6 Page ID #:132



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2          I.    Introduction
3          On June 17, 2019, Petitioner Yongda Harris (“petitioner”) filed

4    (1) an “objection” to the Court’s order requiring the government to

5    submit an in camera brief about the potential charges it is exploring

6    against petitioner (Dkt. 28); and (2) a motion that attaches certain

7    email exchanges regarding petitioner’s property (Dkt. 29).           In his

8    filings, petitioner argues that the government’s in camera submission

9    violates his due process rights, and he asks that the Court order the

10   government to share the basis for any potential new charges against

11   him “in full[.]”    (Dkt. 28 at 4.)      Petitioner also contends that the

12   government previously claimed it would return specific items to him,

13   but “subsequently refused all reasonable attempts to return the

14   lawful property despite returning a few items back[.]”          (Dkt. 28 at

15   3.)

16         As explained below, because the law permits the use of ex parte,

17   in camera proceedings during the investigative phase of a criminal

18   case – and because petitioner distorts the email exchanges regarding

19   the return of his property – petitioner’s latest requests should be

20   denied.

21         II.   Argument
22               a. The Court’s In Camera Proceedings Are Lawful
23         Contrary to petitioner’s assertion that he is entitled to know

24   the “full” basis for any potential charges against him now, the law

25   allows for in camera, ex parte proceedings during the investigative

26   phase of a criminal case.      A grand jury proceeding, for example, is

27   not an adversary hearing in which the accused’s guilt or innocence is

28   adjudicated; rather, “it is an ex-parte investigation to determine

                                          1
     Case 2:16-cv-06169-CAS Document 36 Filed 07/24/19 Page 3 of 6 Page ID #:133



1    whether a crime has been committed and whether criminal proceedings

2    should be instituted.”     United States v. Calandra, 414 U.S. 338, 343–

3    44 (1974).   Likewise, the Supreme Court has consistently “recognized

4    that the proper functioning of our grand jury system depends upon the

5    secrecy of grand jury proceedings.”       Douglas Oil Co. of California v.

6    Petrol Stops Nw., 441 U.S. 211, 218 (1979); see also Fed. R. Crim. P.

7    6(e) (codifying grand jury secrecy requirements); United States v.

8    Nix, 21 F.3d 347, 351 (9th Cir. 1994) (“The secrecy of grand jury

9    proceedings is an integral part of our criminal justice system”

10   (quotations omitted)).

11        There are “several distinct interests served by safeguarding the

12   confidentiality of grand jury proceedings,” Douglas Oil, 441 U.S. at

13   218–19:

14        “(1) To prevent the escape of those whose indictment
          may be contemplated; (2) to insure the utmost freedom
15        to the grand jury in its deliberations, and to prevent
          persons subject to indictment or their friends from
16        importuning the grand jurors; (3) to prevent
          subornation of perjury or tampering with the witnesses
17        who may testify before grand jury and later appear at
          the trial of those indicted by it; (4) to encourage
18        free and untrammeled disclosures by persons who have
          information with respect to the commission of crimes;
19        (5) to protect innocent accused who is exonerated from
          disclosure of the fact that he has been under
20        investigation, and from the expense of standing trial
          where there was no probability of guilt.”
21

22   United States v. Procter & Gamble Co., 356 U.S. 677, 682 n.6 (1958)

23   (quotation omitted).

24        Here, because petitioner has not been formally charged with any

25   new crimes and there has been no disclosure of potential grand jury

26   proceedings (if any), a public adversarial hearing is neither

27   appropriate nor necessary.      See, e.g., In re Special Grand Jury (For

28   Anchorage Alaska, 674 F.2d at 780-81 (9th Cir. 1992); United States

                                          2
     Case 2:16-cv-06169-CAS Document 36 Filed 07/24/19 Page 4 of 6 Page ID #:134



1    v. Kiser, 716 F.2d 1268, 1273 (9th Cir. 1983) (describing additional

2    “sensitive situations” in which the Ninth Circuit has authorized in

3    camera proceedings in criminal cases); In re Grand Jury Proceedings,

4    674 F.2d 309, 310 (4th Cir. 1982) (holding that district court's ex

5    parte, in camera hearings in criminal investigation did not violate

6    due process); In re Subpoena to Testify Before Grand Jury, 2015 WL

7    5359703, at *3 (N.D. Cal. Sept. 14, 2015) (district court found

8    “reasonable cause” to believe a crime occurred after in camera review

9    but declined to disclose “the basis of th[at] belief in light of the

10   sensitive nature of the government’s ongoing investigation”).

11        If charges are brought against petitioner at some point in the

12   future, petitioner will be entitled to the full protections of the

13   adversarial process afforded to him by the Constitution.           In the

14   meantime, however, this Court has properly authorized the use of in

15   camera submissions to protect investigations into potential criminal

16   conduct that may or may not ever be charged.

17         b. Petitioner is Not Yet Entitled to the Property Seized at LAX
18        In addition, the 2013 email exchanges attached to petitioner’s

19   recent brief do not establish that he is entitled to the return of

20   his property.    (Dkt. 29 at 4-8.)       Despite petitioner’s suggestion

21   that the emails establish that the government unreasonably refused to

22   return property that it had allegedly promised to return (Dkt. 28 at

23   3), the emails themselves make clear that, in fact, the government

24   never agreed to return the property to petitioner unconditionally. 1

25
          1 Petitioner claims that he never received a copy of the
26
     government’s “motion to oppose his return of property,” even though
27   he refers to the content of the government’s brief in his own filing.
     (Dkt. 28 at 4.) Government counsel believes that both the original
28   opposition to petitioner’s motion (Dkt. 15) and the supplemental

                                          3
     Case 2:16-cv-06169-CAS Document 36 Filed 07/24/19 Page 5 of 6 Page ID #:135



1         Rather, the email from government counsel expressly states that

2    “DHS declines to return the items” pursuant to the plea agreement,

3    other than “the laptop and the passport[.]”         (Dkt. 29 at 4.)    That

4    same email states that petitioner’s laptop “contains material that

5    [petitioner] is not permitted to possess under the terms of his

6    supervision, so that material will need to be eradicated from the

7    hard drive before it is returned.”       (Id.)   A federal agent previously

8    assigned to the case similarly wrote that “HSI-LA declines to return

9    items” 1 through 86, but the agent offered to consider particularized

10   requests on an “individual basis after the appeals process has been

11   resolved”; the agent also referred petitioner’s counsel to a

12   different federal agent in Boston to “coordinate the return of the

13   laptop and any items belonging to [petitioner’s] mother[.]”           (Dkt. 29

14   at 5.)   Moreover, petitioner does not explain what specific requests

15   (if any) he or his counsel later made regarding the laptop (let alone

16   whether he agreed to eradicate certain files stored thereon) or any

17   other property after receiving these emails in 2013. 2

18        In short, as explained more fully in the government’s prior

19   briefs “the government's need for the property as evidence

20   continues,” and petitioner’s latest requests should be denied.

21   United States v. Van Cauwenberghe, 934 F.2d 1048, 1061 (9th Cir.

22   1991).

23

24   brief (Dkt. 25) were served on petitioner by U.S. mail at his address
     of record at the time of the filings; nevertheless, the government
25   will send petitioner additional copies of these prior briefs.
26        2 Petitioner once again asserts that he has been physically and
     mentally harmed by the government (and possibly by his prior defense
27   attorneys). (Dkt. 28 at 3.) As previously explained, many of these
     claims against the government are barred by sovereign immunity and
28   would, in any event, need to be pursued by way of a civil complaint.
     (Dkt. 25 n.1.)
                                      4
     Case 2:16-cv-06169-CAS Document 36 Filed 07/24/19 Page 6 of 6 Page ID #:136



 1                             CERTIFICATE OF SERVICE

 2
          I, Susana Ybarra-Lopez, declare:
 3
          That I am a citizen of the United States and a resident of or
 4   employed in Los Angeles County, California; that my business address
     is the Office of United States Attorney, 312 North Spring Street,
 5   Los Angeles, California 90012; that I am over the age of 18; and
     that I am not a party to the above-titled action;
 6
          That I am employed by the United States Attorney for the
 7   Central District of California, who is a member of the Bar of the
     United States District Court for the Central District of California,
 8   at whose direction I served a copy:
 9   GOVERNMENT’S RESPONSE TO PETITIONER’S OBJECTION TO IN CAMERA
     PROCEEDING AND MOTION REGARDING “EXHIBIT 1”
10
       ☐ Placed in a closed envelope         ☒ Placed in a sealed envelope
11      for collection and inter-            for collection and mailing via
        office delivery, addressed as
12                                           Certified United States mail,
        follows:
                                             addressed as follows:
13
                                             Yongda Huang Harris
14                                           REG NO 58047-112
                                             PO Box 7
15                                           Alliston, MA 02134
16    ☐ By hand delivery, addressed          ☐ By facsimile, as follows:
        as follows:
17
      ☐ Electronic Mail as follows:          ☐ By Federal Express, as
18                                             follows:
19
     at the last known address, at which place there is a delivery
20   service by United States mail.
21        This Certificate is executed on July 24, 2019 Los Angeles,
     California.
22
          I certify under penalty of perjury that the foregoing is true
23   and correct.
24                                           Susana Ybarra-Lopez
                                             Susana Ybarra-Lopez
25                                           Supervisory Legal Assistant
26

27

28
